DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the regional oxygen saturation sensor” lacks antecedent basis. It is treated as “the regional oximeter”.
In claim 14, “the regional oxygen saturation sensor” lacks antecedent basis. It is treated as “a regional oxygen saturation sensor”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart et al (US 2012/0179007) in view of Barrett et al (RE45,607).
In claim 1, Rinehart discloses a system comprising: sensors 115 (¶84) configured to generate a signal indicative of regional oxygen saturation of a subject (¶148); and processor circuitry 100 (¶178) configured to: receive the signal generated by the regional oxygen saturation sensor (¶56, ¶148, ¶159), determine a value indicative of fluid responsiveness of the subject based on the signal (¶55, ¶57, ¶85, ¶160), and determine whether to administer fluid to the subject or an amount of fluid to administer to the subject based on the value indicative of fluid responsiveness (¶55, ¶89, ¶90, ¶191).  
Rinehart discloses the clinical monitors 115 measure hemoglobin concentration (¶148) which seems to indicate they are regional oximeters. 
While Rinehart substantially discloses the invention as claimed, it does not explicitly disclose the sensors/clinical monitors are (at least) a regional oximeter configured to generate a signal indicative of regional oxygen saturation of a subject.
Barrett discloses a regional oximeter 16 configured to generate a signal indicative of regional oxygen saturation of a subject (Col.2 ll 66 to Col.3 ll 3 and Col.3 ll 15-21, especially ll 17) and provides regional oxygen saturation in specific locations where arterial pulse oximetry is far too general and imprecise (Col.2 ll 66 to Col.3 ll 3). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Rinehart such that it utilizes a regional oximeter configured to generate a signal indicative of regional oxygen saturation of a subject as taught by Barrett as it is a known specific type of 
Regarding claim 2, wherein the regional oximeter (see combination of Rinehart and Barrett above) comprises: a light source configured to generate a light signal (24 of Barrett); a first light detector positioned a first distance from the light source and configured to receive the light signal after the light signal passes through tissue of the subject (26, fig 2 and fig 3 of Barrett); a second light detector positioned a second distance from the light source and configured to receive the light signal after the light signal passes through tissue of the subject (28, fig 2 and fig 3 of Barrett), the second distance being greater than the first distance (figs 2 and 3 of Barrett).  
Regarding claim 3, wherein the processor circuitry is configured to determine the value indicative of fluid responsiveness of the subject based on the signal by at least: determining a regional tissue oxygen saturation value based on the signal (¶148, ¶160; sensor will give a value for vital signs), and determining the value indicative of fluid responsiveness of the subject based on the regional tissue oxygen saturation value (¶160, predicted change will also be a value).  
NOTE: Regarding the claims with specific actions based upon the signal from the sensor and the value derived from said signal, both Applicant and the reference are attempting to restore normal regional oxygen saturation such that determining appropriate action to take is considered part of routine experimentation and in every claim so far made, is a logical (and therefore obvious) action based on the current state of a patient’s detected oxygen level. 
Regarding claim 4, Rinehart discloses determining a regional tissue oxygen saturation value based on the signal (¶85, ¶160) and determining a regional tissue oxygen saturation value based on the signal (¶85, ¶160). 
While Rinehart substantially discloses the invention as claimed, it does not disclose, in the embodiment used above, wherein the processor circuitry is configured to determine whether to administer fluid by at least: determining the regional tissue oxygen saturation value is less than a first threshold, determining the value indicative of fluid responsiveness is greater than a second threshold, and determining to start administering fluid to the subject based on determining the regional tissue oxygen saturation value is less than the first threshold and the value indicative of fluid responsiveness is greater than the second threshold.  
Rinehart does disclose in ¶161 that the determination may result in a stop signal, a continue with current action signal, a start new infusion signal, and a provide maximum delivery signal.
In a different embodiment Rinehart discloses: wherein the processor circuitry is configured to determine whether to administer fluid by at least:, determining the regional tissue oxygen saturation value is less than a first threshold (¶128 and ¶129), determining the value indicative of fluid responsiveness is greater than a second threshold (¶128 and ¶129), and determining to start administering fluid to the subject based on determining the regional tissue oxygen saturation value is less than the first threshold and the value indicative of fluid responsiveness is greater than the second threshold (such as for example high threshold zone 702).  

Regarding claim 5, while Rinehart substantially discloses the invention as claimed, it does not disclose wherein the first threshold is indicative of adequate perfusion of a region of the subject sensed by the regional oximeter. This limitation is a flipped scale compared to Rinehart. While Applicant’s scale determines whether there is adequate perfusion, Rinehart determines how likely a bolus would be to improve perfusion (to an adequate level). Both scales are achieving the same thing and both scales are indicative of the same thing (whether a user needs a bolus to correct an oxygen saturation level). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to express the scale as whether a patient has adequate perfusion such that the first threshold is indicative of adequate perfusion of a region of the subject sensed by the regional oximeter as 
Regarding claim 6, Rinehart discloses wherein the processor circuitry is configured to determine whether to administer fluid based on the value indicative of fluid responsiveness (¶160, ¶161).
While Rinehart substantially discloses the invention as claimed, it does not explicitly disclose wherein the processor circuitry is configured to determine whether to administer fluid by at least: determining the value indicative of fluid responsiveness is not greater than a threshold, and determining not to administer fluid to the subject based on determining the value indicative of fluid responsiveness is not greater than the threshold. 
See claim 4 as similar reasoning applies, and ¶128 and ¶129 teach both the low threshold zone and the gray zone which result in determinations not to administer fluid.  
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Rinehart such that the processor circuitry is configured to determine whether to administer fluid by at least: determining the value indicative of fluid responsiveness is not greater than a threshold, and 44H-RM-03538.US02CON/1215-163US02 determining not to administer fluid to the subject based on determining the value indicative of fluid responsiveness is not greater than the threshold as taught by Rinehart itself as both part of routine experimentation to restore proper oxygen saturation and as Rinehart has taught this is a known control scheme to restore a desired cardiac output/tissue oxygen saturation. 
Regarding claim 7, Rinehart discloses wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness (¶160, ¶161), wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject by at least: determining a regional tissue oxygen saturation value based on the signal (¶160).
While Rinehart substantially discloses the invention as claimed, it does not disclose explicitly disclose wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject by at least: determining the regional tissue oxygen saturation value is greater than a first threshold, determining the value indicative of fluid responsiveness is greater than a second threshold, and reducing a volume of fluid administered to the subject based on determining the regional tissue oxygen saturation value is greater than the first threshold and the value indicative of fluid responsiveness is greater than the second threshold.
See claim 4, similar reasoning applies and ¶128 and ¶129 teach modifying the delivery as appropriate to resort oxygen saturation. Even more specifically, to one of ordinary skill in the art determining both that the regional tissue oxygen saturation value is above a desired amount (and thus there is a reduced need or lack of need for further intervention) and that the value indicative of fluid responsiveness is above a certain amount (determining the amount of fluid intervention is too high) it is obvious to reduce the volume of fluid administered, such as to stop any ongoing infusion and continue monitoring as in zone 704 (¶128 and ¶129).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Rinehart such that the processor 
Regarding claim 8, while Rinehart substantially discloses the invention as claimed, it does not disclose the second threshold being 15% specifically.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine through routine experimentation what the particular thresholds are for starting or stopping delivery of the agent to restore proper oxygen saturation.
Regarding claim 9, Rinehart discloses wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness (¶160, ¶161).
While Rinehart substantially discloses the invention as claimed, it does not explicitly disclose wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject by at least: determining the value indicative of fluid responsiveness is not greater than a threshold, and reducing a volume of fluid 
See claims 4 and 8 above, similar reasoning applies and ¶128 and ¶129 teach modifying the delivery as appropriate to resort oxygen saturation. Even more specifically, to one of ordinary skill in the art that the value indicative of fluid responsiveness is above a certain threshold (determining the amount of fluid intervention is too high) it is obvious to reduce the volume of fluid administered, such as to stop any ongoing infusion and continue monitoring as in zone 704 (¶128 and ¶129).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Rinehart such that the processor circuitry is configured to determine the amount of fluid to administer to the subject by at least: determining the value indicative of fluid responsiveness is not greater than a threshold, and reducing a volume of fluid administered to the subject based on determining the value indicative of fluid responsiveness is not greater than the threshold as taught by Rinehart itself as both part of routine experimentation to restore proper oxygen saturation and as Rinehart has taught this is a known control scheme to restore a desired cardiac output/tissue oxygen saturation.
Regarding claim 10, Rinehart discloses wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness (¶160, ¶161) and determining a regional tissue oxygen saturation value based on the signal (¶85, ¶148, ¶160).
While Rinehart substantially discloses the invention as claimed, it does not explicitly disclose wherein the processor circuitry is configured to determine the amount 
See claims 4 and 7, similar reasoning applies and ¶128 and ¶129 teach modifying the delivery as appropriate to resort oxygen saturation. Even more specifically, to one of ordinary skill in the art determining both that the regional tissue oxygen saturation value is less than a threshold (and thus there is a need for fluid intervention intervention) and that the value indicative of fluid responsiveness is above a certain amount (determining the amount of fluid intervention would raise the regional oxygen saturation value) it is obvious to increase the volume of fluid administered to the subject, such as to begin infusion as in zones 706 and 701 (¶128 and ¶129).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Rinehart such that the processor circuitry is configured to determine the amount of fluid to administer to the subject by at least determining the regional tissue oxygen saturation value is less than a first threshold, determining the value indicative of fluid responsiveness is greater than a second threshold, and increasing a volume of fluid administered to the subject based on determining the regional tissue oxygen saturation value is less than the first threshold and the value indicative of fluid responsiveness is greater than the second threshold as taught by Rinehart itself as both part of routine experimentation to restore proper 
Regarding claim 11, Rinehart discloses wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness (¶160, ¶161). 	
While Rinehart substantially discloses the invention as claimed, it does not explicitly disclose wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject by at least controlling a fluid administration device to deliver fluid to the subject until the value indicative of fluid responsiveness is greater than a threshold.  
Rinehart discloses administering fluid until it is determined that further intervention would no longer have a positive impact (such as in zone 704 in ¶128 and ¶129).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Rinehart such that the processor circuitry is configured to determine the amount of fluid to administer to the subject by at least controlling a fluid administration device to deliver fluid to the subject until the value indicative of fluid responsiveness is greater than a threshold as taught by Rinehart itself as both part of routine experimentation to restore proper oxygen saturation and as Rinehart has taught this is a known control scheme to restore a desired cardiac output/tissue oxygen saturation.
Regarding claim 12, further comprising a fluid administration device 108 configured to administer fluid to the subject based on the determination by the processing circuitry to administer fluid to the subject (¶161 and ¶162).  
Regarding claim 13, further comprising a display 120/810, configured to display the value indicative of fluid responsiveness and an indication of fluid administration upon a determination by the processing circuitry to administer fluid to the subject (¶221 and ¶222).  
Claims 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart et al (US 2012/0179007).
Regarding claim 14, Rinehart discloses a method comprising: receiving, by processor circuitry 100 (¶78), a signal generated by the regional oxygen saturation sensor 115 (¶148), the signal being indicative of regional oxygen saturation of a subject (¶148, ¶159); determining, by the processor circuitry, a value indicative of fluid responsiveness of the subject based on the signal (¶85, ¶160), and determining, by the processor circuitry, whether to administer fluid to the subject or an amount of fluid to administer to the subject based on the value indicative of fluid responsiveness (¶89, ¶90, ¶49, ¶161).  
While Rinehart substantially discloses the invention as claimed, it does not necessarily disclose all of the above steps in the same method.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to utilize the disclosed steps of Rinehart in a single, composite method to assist in controlling a patient’s tissue oxygenation levels.
Regarding claims 16-20, see claims 3, 4, 6, 7 and 11 above. While claims 3, 4, 6, 7 and 11 are rejected under Rinehart in view of Barrett, Barrett is only cited as disclosure for a regional oximeter, which is not part of the evidence or reasoning for the rejections of claims 3, 4, 6, 7 and 11.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart et al (US 2012/0179007) in view of Barrett et al (RE45,607).
Regarding claim 15, While Rinehart substantially discloses the invention as claimed, it does not disclose wherein the signal is indicative of oxygen saturation in a brain, a kidney, or an abdomen of the subject.  
Barrett discloses the signal is indicative of oxygen saturation in the brain (fig 3, Col.2 ll 36-54 and 58-67) to determine brain oxygenation during surgical or other conditions (Col.2 ll 62-64) to assist surgeons in performing extreme procedures (Col.2 ll 45 and 46). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Rinehart such that the signal is indicative of oxygen saturation in a brain, a kidney, or an abdomen of the subject as taught by Barrett to determine brain oxygenation during surgical and or other such traumatic conditions to assist surgeons in performing extreme procedures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783